Citation Nr: 0118964	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  91-22 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia, 
claimed as peptic ulcer disease.

2.  Entitlement to service connection for a skin disorder, 
including claimed as secondary to herbicide exposure.

3.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West Supp. 2000) for hepatitis C claimed 
as resulting from the pursuit of vocational rehabilitation 
training.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for diabetes mellitus, including claimed as 
secondary to service-connected hypertensive cardiovascular 
disease with nephrosclerosis.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.

The instant appeal as to the hiatal hernia, skin disorder, 
and TDIU claims arose from a January 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
North Little Rock, Arkansas, which denied the claims.  These 
issues were remanded by the Board of Veterans' Appeals 
(Board) for further development in June 1996.  

The instant appeal as to the hepatitis C and diabetes 
mellitus claims arose from an April 1999 rating decision 
which found that new and material evidence had not been 
presented to reopen the diabetes mellitus claim, and also 
found that entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C was not warranted.

The Board notes that several of the claims were improperly 
characterized in the November 2000 supplemental statement of 
the case (SSOC).  However, in light of the fact that the 
claims were properly characterized in earlier statements of 
the case (SOCs) and SSOCs and in light of the fact that the 
veteran was provided the proper laws and regulations as 
regards each claim, the Board finds that it may proceed with 
the appeal without risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran has had a small hiatal hernia which has 
caused symptoms like indigestion and heartburn since service.

2.  Neither the veteran's employment at a VA hospital in the 
early 1980s nor his employment with the United States Postal 
Service in the mid and late 1980s was in pursuit of a course 
of vocational rehabilitation within the meaning of 
38 U.S.C.A. § 1151.

3.  In September 1986 and November 1990 decisions, the RO 
denied service connection for diabetes mellitus, including 
claimed as secondary to service-connected hypertensive 
cardiovascular disease, hypertension, nephrosclerosis.

4.  The evidence submitted since the November 1990 RO 
decision is new and bears directly and substantially on the 
question of whether the veteran's diabetes mellitus is 
related to service or to his hypertensive cardiovascular 
disease with nephrosclerosis.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a hiatal hernia is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The veteran lacks basic eligibility for VA disability 
compensation under 38 U.S.C.A. § 1151 for hepatitis C claimed 
as resulting from the pursuit of vocational rehabilitation 
training.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1151 (West 
Supp. 2000); 38 C.F.R. § 3.358 (2000).

3.  The September 1986 and November 1990 RO decisions, which 
denied service connection for diabetes mellitus, including 
claimed as secondary to service-connected hypertensive 
cardiovascular disease, are final.  38 U.S.C.A. § 7105 (West 
1991).

4.  The evidence submitted to reopen the claim for service 
connection diabetes mellitus, including claimed as secondary 
to service-connected hypertensive cardiovascular disease with 
nephrosclerosis, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hiatal hernia

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The provisions of the VCAA are 
applicable to the hiatal hernia issue currently on appeal; 
however, the Board finds that adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard, 4 Vet. App. at 384; VAOPGCPREC 16-92.  This is 
so because the Board is granting the full benefit sought as 
regards this claim.

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection is warranted 
for a disability if the evidence supports the claim or is in 
relative equipoise.  If the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has reviewed all the evidence of record.  The 
veteran's service medical records include a February 1970 
examination at his entrance into service which showed no 
abdominal or visceral problems.  Clinical service medical 
records show complaints of an upset stomach, cramps, a 
burning sensation in the stomach, gas, diarrhea, and 
constipation.  Treatment included Maalox.  His October 1973 
separation examination noted frequent indigestion.  

In its 1996 remand, the Board requested that the veteran 
undergo a gastroenterological VA examination to ascertain 
whether there was a relationship between the epigastric 
symptomatology noted in the service medical records and a 
current gastrointestinal disorder, including peptic ulcer 
disease.  A July 1996 VA examination diagnosed a hiatal 
hernia after X-rays of the upper gastrointestinal tract 
revealed a small hiatal hernia.  Otherwise, the X-rays 
revealed nothing unusual.

In February 1999, the veteran underwent another VA 
examination which addressed the question of etiology of any 
current gastrointestinal disorders.  The statements of the 
examiner indicated that the claims folders had likely been 
reviewed as he referred to specific VA and service medical 
records.  The examiner found that further studies were not 
necessary.  The examiner noted that "[w]e have not really 
demonstrated a peptic ulcer in this particular veteran."

The examiner concluded that the veteran's symptoms of 
indigestion and heartburn in the military were "more likely 
than not . . . associated with a small hiatal hernia."  The 
examiner assessed the hernia as intermittent, but indicated 
that as it was small, it was not unusual for it not to be 
detected on every single X-ray series of the upper 
gastrointestinal area.

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of service 
connection for a hiatal hernia.  As noted above, the veteran 
was found to experience gastrointestinal problems frequently 
in service.  Moreover, the February 1999 VA examination 
report contains a medical opinion attributing the veteran's 
intermittent hiatal hernia to the gastrointestinal problems 
in service.

The Board notes that the report of the February 1999 VA 
examination includes the diagnosis of intermittent hiatal 
hernia.  The Board finds that this diagnosis, while 
indicating the examiner's opinion that the hiatal hernia was 
not constant, nonetheless establishes the existence of a 
present disability, with respect to a hiatal hernia, which 
was related to service.  The Board finds this particularly 
true in light of the examiner's acknowledgment that the 
hiatal hernia, partly due to its small size, may not be 
consistently detected by radiology equipment.  Also, as there 
was no evidence that the veteran had any gastrointestinal 
problems prior to service, the evidence indicates that the 
hiatal hernia was incurred in service.  

The Board notes that the medical records indicate that the 
veteran had symptoms consistent with peptic ulcer disease and 
a history of peptic ulcer disease.  However, as the recent 
medical evidence of record, specifically the 1996, 1998, and 
1999 VA examinations found no evidence of an ulcer, service 
connection for peptic ulcer disease is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[i]n the 
absence of proof of present disability there can be no valid 
claim").

The Board concludes that the veteran has presented sufficient 
evidence establishing the presence of a hiatal hernia 
incurred in service, the existence of a present disability, 
and competent medical evidence of a nexus between the 
currently diagnosed hiatal hernia and the gastrointestinal 
complaints in service.  Accordingly, the Board concludes that 
the evidence is at least in equipoise, and supports a grant 
of service connection for a hiatal hernia.

Hepatitis C

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the hepatitis C issue.  This is true 
because, under the VCAA, the VA is not required to provide 
assistance to a claimant for a claim where no reasonable 
possibility exists that such assistance would aid in 
substantiating that claim.  As explained below, no reasonable 
possibility exists that such assistance would aid in 
substantiating this claim.

Regardless, the VA has already fulfilled the notice and duty 
to assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes service medical records, Social Security 
Administration (SSA) records, VA and private treatment 
records, numerous VA examination reports, written statements 
prepared by the appellant and his attorney, and testimony 
provided by the appellant in a June 1999 hearing before RO 
personnel.  In addition, the Board has reviewed the veteran's 
VA vocational rehabilitation folders.  The appellant has not 
made the VA aware of any records relevant to the present 
claim that have not been associated with the claims folder.  
Thus, as sufficient data exists to address the merits of the 
hepatitis claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of that claim.

In addition, the appellant has been notified of the 
information necessary to substantiate his claim for hepatitis 
pursuant to 38 U.S.C.A. § 1151.  He was advised in the SOC 
dated in May 1999 of the general requirements necessary to 
establish entitlement to § 1151 benefits.  Under these 
circumstances, the Board finds that adjudication of the 
hepatitis C issue, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See Bernard, 4 Vet. App. at 384; VAOPGCPREC 
16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2000), 
where any veteran shall have suffered an injury or an 
aggravation of an injury, as a result of the pursuit of a 
course of vocational rehabilitation under Chapter 31 of Title 
38, awarded under any of the laws administered by the 
Secretary, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.

The veteran, who is currently diagnosed with hepatitis C, is 
seeking entitlement to 38 U.S.C.A. § 1151 benefits for this 
disease.  He testified in his June 1999 hearing that he 
contracted hepatitis C while working at a VA Medical Center 
(MC) in the early 1980s because he was in physical contact 
with lab specimens and patients.  The evidence of record from 
the early 1980s shows that at that time the veteran reported 
that he worked as a file clerk for the VA.  An August 1984 
psychology record for a vocational screening group noted that 
the veteran had worked for the VA as an X-ray technician.  
There are no contemporaneous records where he reported 
contact with lab specimens or patients.  Alternately, he 
asserts that he contracted hepatitis C while in contact with 
specimens which were shipped through the United States Postal 
Service (USPS), where he worked from 1985 to 1989.  He 
contends that both these jobs were part of a VA vocational 
rehabilitation program.

Probable non-A, non-B hepatitis was diagnosed during a VA 
hospitalization in July and August 1986.  An October 1997 
private laboratory report was positive for hepatitis C.  The 
veteran testified during his June 1999 hearing that his 
physicians had "no ideas" concerning how he contracted 
hepatitis C.  His attorney acknowledged in a June 1999 
written statement that they had no proof that the hepatitis C 
was contracted while in a VA vocational rehabilitation 
program.  A review of the medical evidence of record does not 
reveal any competent medical opinions concerning the etiology 
of his hepatitis C.  The Board does not need to reach the 
question of the origin of the veteran's hepatitis C, however, 
because it finds that the claim must be denied as a matter of 
law since neither his work for the VA in the early 1980s nor 
his job with the USPS was performed as part of a VA 
vocational rehabilitation program.  Thus, no reasonable 
possibility exists that any further assistance, like 
requesting an examination to determine the etiology of the 
hepatitis C, would aid in substantiating this claim.

Presented by this appeal is the question of whether the 
veteran's employment at the time of his claimed contraction 
of hepatitis C was related to a course of vocational 
rehabilitation training under Chapter 31 of Title 38 of the 
United States Code.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[a] vocational rehabilitation program 
includes 'educational, vocational, and employment services . 
. . to enable [a] veteran to become, to the maximum extent 
feasible, employable and to obtain and maintain suitable 
employment.'"  Cottle v. Principi, No. 98-854 (U.S. Vet. 
App. Apr. 27, 2001) at 11 (citing 38 U.S.C.A. 
§ 3101(9)(A)(ii) (West 1991)).  The Court has further held 
that "if a veteran is injured, not due to his own 
misconduct, as the result of the pursuit of such a course or 
program and before he is declared rehabilitated, he has basic 
eligibility under section 1151 to file a claim for VA 
compensation."  Id. at 11-12.

In this case, the Board notes that a review of the veteran's 
vocational rehabilitation file includes a counseling record 
narrative report dated in October 1989 which noted that a 
review of the veteran's files revealed that he had been in 
Chapter 31 previously for a short duration.  A VA Form 22-
1905 (VA Authorization and Certification of Entrance or 
Reentrance into Training and Certification of Trainee Status 
under Chapter 31, 38 U.S.C.A.) noted that on October 5, 1981, 
the veteran began a course in computer programming and 
operations at the Arkansas College of Technology (ACT).  On 
October 27, 1981, personnel at the ACT reported that the 
veteran was terminated for non-attendance.  

Thus, the only course of vocational rehabilitation training 
under Chapter 31 of Title 38 of the United States Code shown 
in the veteran's records is this brief period involving a 
course in computer programming and operations at the ACT.  
The records do not show that any employment with the VA or 
the USPS was a part of his vocational rehabilitation training 
under Chapter 31 of Title 38 of the United States Code.  On 
the contrary, a review of the record shows that at the time 
the vocational rehabilitation plan for computer programming 
and operations was developed, the veteran was already 
employed as a file clerk at the VAMC.  Thus, as he held the 
job prior to seeking Chapter 31 benefits and before his 
vocational rehabilitation program began, it could not have 
been a job held in pursuit of his vocational rehabilitation 
program.

Other evidence of record also supports the finding that the 
VAMC file clerk job was not held in pursuit of his vocational 
rehabilitation program.  An August 1980 record (VA Form 22-
1902b) reveals that he was negative about his file clerk job 
and about his opportunities for advancement in that position, 
and that he realized that he needed further education.  
Further, the Board notes that the goal of the veteran's 
rehabilitation plan (VA Form 28-8872), drafted in August 
1981, was to obtain and sustain employment in another field, 
as a computer programmer/operator.  Significantly, employment 
as a file clerk at the VAMC was not included in the specifics 
of the rehabilitation plan.  While the record shows that the 
veteran continued his part-time job with the VAMC during his 
brief period of vocational rehabilitation training under 
Chapter 31 of Title 38 of the United States Code, as noted 
above, the record reveals was absolutely no connection 
between his VAMC employment and his brief period of 
vocational rehabilitation training, other than that his 
dissatisfaction with his VAMC job contributed to him seeking 
vocational rehabilitation.  Thus it is clear that his 
employment with the VAMC was not in pursuit of a course of 
vocational rehabilitation.

As regards the veteran's assertions that he contracted 
hepatitis C while employed with the USPS and that his 
position with the USPS was related to a course of vocational 
rehabilitation training under Chapter 31, the Board finds 
that his USPS employment also was not related to such a 
course of vocational rehabilitation.  First, the evidence of 
record does not show that the veteran was receiving Chapter 
31 benefits at any time during his tenure as a USPS employee.  
Second, this conclusion is supported by the evidence 
contained in the veteran's vocational rehabilitation folder.  
In particular, a December 1984 counseling record narrative 
report revealed that the veteran "would pursue the 
possibility of a vocational rehabilitation program" with the 
VA only if his pending application for employment with the 
USPS was not accepted.  Thus, as the counselor indicated that 
the USPS position was mutually exclusive of a VA vocational 
rehabilitation program, we find that § 1151 benefits are not 
warranted for any alleged contraction of hepatitis C during 
his employment with the USPS because he was not pursuing a 
course of vocational rehabilitation under Chapter 31 while he 
was employed by the USPS.

In light of foregoing, it is concluded as a matter of law 
that the veteran lacks basic eligibility for VA disability 
compensation under 38 U.S.C.A. § 1151 for hepatitis C alleged 
to have been contracted while undergoing vocational 
rehabilitation training under Chapter 31 of Title 38 of the 
United States Code.  This is so because he was not employed 
by the VA or by the USPS as a part of vocational 
rehabilitation training under Chapter 31.  The veteran's 
claim is thus without legal merit and must be denied as such.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Diabetes mellitus, including secondary to service-connected 
hypertensive cardiovascular disease with nephrosclerosis

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the question of whether new and 
material evidence has been presented in this case.  This is 
true because, as regards the duty to assist provisions in the 
new law, the new law specifically provides that "[n]othing 
in this section shall be construed to required the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ." 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  As noted above, the new notice provisions 
have also been complied with.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) reveals that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for diabetes mellitus claimed as secondary to 
service-connected hypertensive cardiovascular disease with 
nephrosclerosis in a September 1986 rating decision.  The 
veteran asserted in his September 1986 claim that his 
circulation condition caused the diabetes.  The evidence of 
record at that time included the service medical records, 
which showed no complaints, treatment, or diagnosis of 
diabetes mellitus; VA treatment records dated from 1980 to 
1986, which showed a diagnosis of Type I diabetes following 
inpatient treatment from July to August 1986; a VA 
examination report dated in May 1981, which noted no 
significant abnormalities of the endocrine system; and 
written statements from the veteran.

The record contains a copy of a letter dated in October 1986 
which was sent to the veteran's last address of record, 
informing him of the denial of his claim for service 
connection for diabetes mellitus, claimed as secondary to 
service-connected connected hypertensive cardiovascular 
disease with nephrosclerosis.  The records indicate that a VA 
Form 1-4107 (Notice of Appellate and Procedural Rights) was 
also sent to the veteran at that time.  See Butler v. 
Principi, 244 F.3d 1337, 1340-41 (Fed. Cir. 2001) (Court did 
not err by applying the presumption of regularity to the 
mailing of a copy of the notice of appellate rights to the 
appellant where a document present in the record includes a 
reference to that notice being sent.).  No communication was 
received from the veteran within the year after the RO mailed 
the notice letter, so the denial became final.  38 C.F.R. 
§ 20.302(a) (2000).  Thus, the September 1986 RO decision is 
final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.1103 
(2000).  

The RO next denied service connection for diabetes mellitus 
claimed as secondary to service-connected hypertensive 
cardiovascular disease with nephrosclerosis in a November 
1990 decision.  The evidence of record at that time included 
private medical records and statements from private 
physician, which showed diagnoses of insulin dependent 
diabetes mellitus; a May 1989 statement from A. D. Williams, 
M.D., who stated that the veteran had "a history of 
hypertension and renal insufficiency, most likely secondary 
to that as well as his diabetes mellitus"; copies of 
material reportedly prepared by the American Heart 
Association; VA treatment records dated from 1988 to 1990; a 
July 1990 VA examination; and written statements from the 
veteran and his attorney.

The record contains a copy of a letter dated in November 1990 
which was sent to the veteran's last address of record and 
his attorney, informing them of the denial of his claim for 
service connection for diabetes mellitus.  The veteran had 
again claimed diabetes mellitus as secondary to service-
connected connected hypertensive cardiovascular disease with 
nephrosclerosis.  The records indicate that a VA Form 1-4107 
was also sent to the veteran at that time.  See Butler, 244 
F.3d at 1340-41.  No communication which can be construed as 
a notice of disagreement was received from the veteran or his 
attorney within the year after the RO mailed the notice 
letter, so the denial became final.  38 C.F.R. § 20.302(a) 
(2000).  Thus, the November 1990 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.1103 (2000).  
As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the November 1990 RO decision.

Since the November 1990 denial, further evidence has been 
added to the record.  The pertinent, additional evidence 
includes: (1) written statements from the veteran and his 
attorney; (2) testimony, in particular that which the veteran 
provided at a June 1999 hearing before RO personnel; (3) VA 
treatment records; (4) private treatment records; and (5) 
private physicians' statements.  Such physicians' statements 
include a September 1998 statement from G. C. Evans, M.D., 
which stated that the veteran "has hypertension, diabetes 
and a gastric disorder which had their onset while he was in 
the military" and that "[t]he stress of each diagnosis 
aggravates the other . . . ."  An October 1998 written 
statement from L. W. Walker, M.D., reported that the veteran 
had diabetes and hypertension and that he also had renal 
insufficiency which was secondary to the hypertension and 
diabetes.

The more recent evidence also includes (6) records from the 
SSA; (7) written materials, including a pamphlet prepared by 
the National Kidney Foundation, Inc., which describes the 
relationship between high blood pressure and the kidneys; (8) 
reports from former employers of the veteran; and (9) VA 
examination reports, especially an examination report dated 
around November 1998.  That examination report addressed 
whether the veteran's service-connected hypertensive 
cardiovascular disease with nephrosclerosis was related to 
diabetes.  The examiner noted that "[t]here is no medical 
relationship between hypertensive cardiovascular disease and 
nephrosclerosis as a causative factor in a patient developing 
diabetes."  While it was noted that diabetes could 
ultimately lead to renal problems with secondary 
hypertension, the examiner believed that in the veteran's 
case "his hypertensive cardiovascular disease and kidney 
problem preceded the onset of his diabetes."  The examiner 
concluded that the "service connected hypertensive 
cardiovascular disease with nephrosclerosis is in no way 
causally related to his subsequent development of diabetes 
mellitus."

The aforementioned evidence is new to the record, and, in 
view of the standard for materiality set forth in Hodge, the 
Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran 
currently has diabetes mellitus incurred in service or due to 
service-connected hypertensive cardiovascular disease.  In 
particular, the Board points to the VA examination report 
dated around November 1998 which addressed the relationship 
between the veteran's diabetes mellitus and his service-
connected hypertensive cardiovascular disease with 
nephrosclerosis.  The Board also points to the September 1998 
statement from Dr. Evans which addressed the relationship 
between the veteran's diabetes mellitus and his period of 
service.

This examination report and Dr. Evans' statement bear 
directly and substantially upon the specific matter under 
consideration and were not considered by the RO in its 
November 1990 decision.  Moreover, these records are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  They therefore constitutes 
new and material evidence under 38 C.F.R. § 3.156(a) (2000), 
and the Board is required to reopen the previously denied 
claim of entitlement to service connection for diabetes 
mellitus.

Having reopened the veteran's claim for service connection 
for diabetes mellitus, the Board observes that the next step 
following the reopening of the claim is consideration of the 
claim on a de novo basis.  However, the Board finds that 
additional action by the RO is needed before the Board can 
proceed in adjudicating the appellant's claim on the merits. 


ORDER

A claim for service connection for hiatal hernia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A claim for entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for hepatitis C claimed as resulting 
from the pursuit of vocational rehabilitation training is 
denied.  

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
diabetes mellitus is reopened.  To this extent only, the 
diabetes mellitus appeal is granted.


REMAND

As regards the skin disorder claim, the Board finds that the 
matter must be remanded again as the record reveals that no 
VA examination report has been prepared which includes a 
review of the record or provides the medical opinions 
requested in the 1996 Board remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board is responsible for entering 
the final decision on behalf of the Secretary in claims for 
entitlement to veterans' benefits, and as such, remand 
instructions to the RO in an appealed case are neither 
optional nor discretionary.).  Specifically, while the 
veteran's current skin problems were assessed during VA 
examinations in July 1996 and in September 1998, the 
examiners did not review the claims folders, including the 
service medical records which showed treatment for skin 
problems in service, nor did they provide opinions as to the 
etiology of the skin disorders they diagnosed.  Accordingly, 
the RO must ensure that the veteran is rescheduled for an 
appropriate VA examination which complies with the 
requirements set forth in Instruction #3 of the Board's June 
1996 remand.

In an April 1999 written statement, the veteran's attorney 
acknowledged that the veteran had "no medical proof to show 
that his present disability of his skin is related to the 
exposure to Agent Orange."  In this regard, the RO should 
contact the service department for purposes of obtaining 
further information as to the likelihood that the veteran was 
exposed to herbicides during his period of service in 
Vietnam.  See, e.g., McCartt v. West, 12 Vet. App. 164, 168-
69 (1999) (exposure to herbicides is not presumed under 
circumstances where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e)).  

As regards the TDIU claim, the Board finds that, in light of 
the grant of service connection for a hiatal hernia in this 
decision, the TDIU issue must be remanded in order for the RO 
to reconsider the TDIU claim.

As regards the diabetes mellitus claim, the Board notes that 
a June 1999 written statement from the veteran's attorney 
indicated that he had enclosed material from the Merck Manual 
that supported a relationship between diabetes mellitus and 
high blood pressure and nephrosclerosis; however, a note on 
that document, presumably made by RO personnel, indicates 
that no such enclosure was received.  The veteran's attorney 
should be advised that the enclosure is not in the claims 
folder and should be provided another opportunity to submit 
this evidence.

In addition, in light of Dr. Evans' September 1998 statement, 
the Board finds that a VA examination which addresses whether 
the veteran's diabetes mellitus was incurred in service is 
warranted.

While on remand, the RO should consider the notice and duty 
to assist provisions contained in the VCAA as regards these 
claims.  In an effort to assist the RO, the Board has 
reviewed the claims files and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

Accordingly, these claims are REMANDED for the following 
action:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his TDIU, skin 
disorder, and diabetes mellitus claims on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA.  The RO should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain 
any such records sought, the RO shall 
notify the appellant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim(s).

2.  The RO should make efforts to obtain 
all service department records or records 
maintained by the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) pertaining to the likelihood 
that the veteran was exposed to 
herbicides during his period of service 
in Vietnam until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the appellant that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

3.  The RO should schedule appellant for 
an appropriate VA examination to 
determine whether chronic skin 
disability, including acne/chloracne, is 
currently manifested, and if so, its 
etiology.  All indicated tests and 
studies should be accomplished.  The 
entire claims folders should be reviewed 
by the examiner in connection with the 
examination.  The examiner should render 
a medical opinion on the following 
questions:

a.  Is it at least as likely as not 
that a chronic skin disability, 
including acne, chloracne, or other 
acneform disease consistent with 
chloracne, had its onset during 
military service?; and

b.  If, and only if, the expanded 
record contains evidence showing 
that it is at least as likely as not 
that the veteran was exposed to 
herbicides in service, is it at 
least as likely as not that a 
chronic skin disability is 
attributable to in-service exposure 
to herbicides? 

In particular, the examiner should 
comment upon the significance, if any, of 
the skin symptomatology, including acne, 
recorded in the service medical records 
(i.e., were these skin symptoms acute and 
transitory which resolved without 
residual disability versus manifestations 
of a chronic skin disorder).  A complete 
rationale should be provided for all 
opinions expressed.

4.  The RO should contact the veteran's 
attorney and he should be advised that 
the enclosure referred to in his June 1, 
1999, letter, namely material from the 
Merck Manual that supported a 
relationship between diabetes mellitus 
and high blood pressure and 
nephrosclerosis, is not of record.  The 
veteran's attorney should be provided an 
opportunity to submit that evidence.

5.  The RO should schedule the appellant 
for an appropriate VA examination to 
determine whether diabetes mellitus was 
incurred in service.  All indicated tests 
and studies should be accomplished.  The 
entire claims folders should be reviewed 
by the examiner in connection with the 
examination.  The examiner should render 
a medical opinion as to whether it is at 
least as likely as not that diabetes 
mellitus had its onset during military 
service.  A complete rationale should be 
provided for all opinions expressed.

6.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claims.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues remaining 
in appellate status.  If any of the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



